DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021, amending claims 1 and 6, has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 104086184 A, citations based on machine translation submitted herewith) in view of Hyde et al. (US 2015/0064047 A1) and Statnikov (US 6,932,876 B1).
Regarding claim 1, Guo discloses an additive manufacturing process comprising: heating a first material layer to produce a first molten volume; providing ultrasonic excitation to the first molten volume; and cooling the first molten volume in a controlled manner to produce a first fused solid layer (FIG., p. 4 steps A-F). 
Guo does not appear to explicitly disclose the frequency range, an ultrasonic horn in contact with the fused solid layer, or expressly disclose the type of cooling.
However, Hyde discloses a similar ultrasonic-assisted additive manufacturing process (title/abstract and ¶ 1) which includes applying ultrasound with a transducer at a distant to the printing site or proximate, e.g. “[c]losely neighbouring, immediately adjacent, next, nearest (in space, serial order, quality, etc.). Also occasionally figurative: close, intimate” (see “proximate” § 2a OED), to the printing site (¶ 44) and cooling by a heat pipe or mini-cooling loop (¶¶ 38, 40) which are equivalent to the claimed flowing a coolant through the substrate.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the direct contacting horn of Statnikov and cooling means of Hyde in the process of Guo, because such a transducer location and cooling means are an alternate expedient that would have expected results. 
Finally, the claims recite that the frequency range of the ultrasonic waves is 20 kHz to 20 MHz. However, it is noted that ultrasonic is defined by frequencies above 20 kHz, therefore the skilled artisan would recognize that Guo’s use of and ultrasonic wave transducer necessarily teaches frequencies above 20 kHz and renders the claimed range prima facie obvious (MPEP § 2144.05). Furthermore, Hyde suggests that the applied frequencies can be adjusted depending on a desired grain structure (¶¶ 46+). Such a method is identical to the instant process and the skilled artisan would expect that the ultrasonic excitation would achieve ultrasonic cavitation, as claimed (see MPEP § 2112). 
Regarding claim 2, Guo discloses heating comprises directing an energy beam at the first material layer (p. 4 step D).
Regarding claim 3, Guo discloses further heating a substrate upon which the first material layer is disposed on (p. 4 step C-D).
Regarding claim 4, Guo does not appear to expressly disclose the type of heating or cooling. However, Hyde discloses a similar ultrasonic-assisted additive manufacturing process (title/abstrac and ¶ 1) which includes resistance heating (¶ 63). At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the cooling means of Hyde in the process of Guo, because such a heating means is an alternate expedient that would have expected results.

Regarding claim 6, Statnikov discloses the ultrasonic vibration is provided from at least one of an ultrasonic transducer coupled with a horn (FIG. 4; 10:19+).
Regarding claim 8, Guo discloses cooling a substrate upon which the first material layer is disposed on (p. 4 step F).
Regarding claim 10, Guo discloses repeating cladding layer number as required (p. 4 step D) equal to the claimed dispensing a second material layer on the first fused solid; heating the second material layer to produce a second molten volume; providing ultrasonic excitation to the second molten volume; and cooling the second molten volume in a controlled manner to produce a second fused solid layer.
Regarding claim 11, Guo discloses cooling at 10-50 degrees per minute (p. 4 step F) which falls within the claimed range (MPEP § 2131.03).
Response to Arguments
Applicant’s amendments and/or arguments, see pp. 2-13, filed 12 November 2021, with respect to the rejection(s) of claim(s) 1-8 and 10-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Statnikov (US 6,932,876 B1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Statnikov; Efim S.
US 7301123 B2
Matsen; Marc R. et al.
US 10966292 B2
Wikipedia
Ultrasonic horn



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742